            Case 7:20-cv-05313-VB Document 10 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
DAVID FROST,                                                  :
                           Plaintiff,                         :
                                                              :
                                                                  ORDER
v.                                                            :
                                                              :
                                                                  20 CV 5313 (VB)
LENTEX COMPANY, LLC and EMILY                                 :
FALENCKI,                                                     :
                           Defendants.                        :
--------------------------------------------------------------x

     Plaintiff commenced this action on July 10, 2020, (Doc. #1), and on July 13, 2020, a
summons was issued as to both defendants (Doc. #4).

       On August 3, 2020, plaintiff filed affidavits of service stating Lentex Company, LLC and
Emily Falencki were served on July 22, 2020. (Docs. ##5–6). Defendants’ deadline to answer,
move, or otherwise respond to the complaint was thus August 12, 2020. See Fed. R. Civ. P.
12(a).

       Defendants failed to answer, move, or otherwise respond to the complaint or to seek an
extension of time in which to do so, by August 12, 2020.

       Plaintiff obtained a certificate of default as to defendants on August 13, 2020. (Doc. #9).
Nevertheless, plaintiff has failed to move for default judgment.

       Accordingly, it is HEREBY ORDERED, provided defendants remain in default, by
September 8, 2020, plaintiff shall move for default judgment as to defendants, in accordance
with Judge Briccetti’s Individual Practices Attachment A.

       If plaintiff fails to move for default judgment or seek an extension of time in which
to do so by September 8, 2020, the Court will dismiss this case without prejudice for failure
to prosecute or failure to comply with Court Orders. Fed. R. Civ. P. 41(b).

Dated: August 25, 2020
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
